   8:20-cv-00161-RGK-PRSE Doc # 8 Filed: 06/11/20 Page 1 of 1 - Page ID # 6




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JAMES P. GREISE JR.,

                   Petitioner,                            8:20CV161

      vs.
                                              MEMORANDUM AND ORDER
SARPY COUNTY, State of Nebraska;

                   Respondent.


      The petitioner has not paid the filing fee or submitted a motion to proceed in
forma pauperis by the due date, May 28, 2020. Accordingly,

      IT IS ORDERED that the Petition for Writ of Habeas Corpus (filing no. 1) is
denied without prejudice. No certificate of appealability will be issued.

      Dated this 11th day of June, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
